

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 7, 2017, and effective as of January 27, 2017, by and
among OXFORD FINANCE LLC, a Delaware limited liability company with an office
located at 133 North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as
collateral agent (in such capacity, “Collateral Agent”), the Lenders listed on
the signature pages hereto (each a “Lender” and collectively, the “Lenders”)
including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”), MIRAMAR TECHOLOGIES, INC. and MIRAMAR LABS, INC.,
(individually and collectively, jointly and severally, “Borrower”).
RECITALS
A.    Collateral Agent, the Lenders and the Borrower have entered into that
certain Loan and Security Agreement dated as of August 7, 2015 (as the same may
from time to time be amended, modified, supplemented or restated, including by
that certain Consent and First Amendment to Loan and Security Agreement dated as
of June 2, 2016 and that certain Consent, Joinder and Second Amendment to Loan
and Security Agreement dated as of June 7, 2016, the “Loan Agreement”). The
Lenders have extended credit to Borrower for the purposes permitted in the Loan
Agreement.
B.    Borrower has requested that Collateral Agent and the Lenders (i) amend the
Loan Agreement to modify the Collateral and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein and Collateral Agent and the
Lenders have agreed to do so, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 5.2 (Collateral). The following sentence is added to the end of
Section 5.2(d) of the Loan Agreement hereby to read as follows:
“(i) Each of Borrower’s and its Subsidiaries’ owned and granted Patents is valid
and enforceable and no part of Borrower’s or its Subsidiaries’ owned
Intellectual Property has been


1



--------------------------------------------------------------------------------




judged by any applicable court to be invalid or unenforceable, in whole or in
part, and (ii) to the best of Borrower’s knowledge, no claim has been made that
any part of the Intellectual Property or any practice by Borrower or its
Subsidiaries violates the rights of any third party except to the extent such
claim could not reasonably be expected to have a Material Adverse Change. Except
as noted on the Perfection Certificates, neither Borrower nor any of its
Subsidiaries is a party to, nor is bound by, any material license or other
material agreement with respect to which Borrower or such Subsidiary is the
licensee that (i) prohibits or otherwise restricts Borrower or its Subsidiaries
from granting a security interest in Borrower’s or such Subsidiaries’ interest
in such material license or material agreement or any other property, or (ii)
for which a default under or termination of could interfere with Collateral
Agent’s or any Lender’s right to sell any Collateral. Concurrently with the
delivery of each Compliance Certificate, Borrower shall provide written notice
to Collateral Agent and each Lender of Borrower or any of its Subsidiaries
having entered into or having become bound by any license or agreement with
respect to which Borrower or any Subsidiary is the licensee (other than
over-the-counter software that is commercially available to the public).”
2.2    Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(a)(vii) of the Loan Agreement hereby is amended and restated in its entirety
to read as follows:
“(vii) prompt notice of (A) any material change in the composition of the
Intellectual Property, (B) the registration of any copyright, including any
subsequent ownership right of Borrower or any of its Subsidiaries in or to any
copyright, patent or trademark, and (C) any event that could reasonably be
expected to materially and adversely affect the value of the Intellectual
Property;”
2.3    Section 6.7 (Protection of Intellectual Property Rights). Section 6.7 of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:
“6.7 Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property
material to its business; and (c) not allow any Intellectual Property material
to Borrower’s business to be abandoned, forfeited or dedicated to the public
without Collateral Agent’s prior written consent. If Borrower or any of its
Subsidiaries (i) obtains any patent, registered trademark or servicemark,
registered copyright, registered mask work, or any pending application for any
of the foregoing, or (ii) applies for any patent or the registration of any
trademark or servicemark, then Borrower or such Subsidiary shall substantially
contemporaneously provide written notice thereof to Collateral Agent and each
Lender and shall execute such intellectual property security agreements and
other documents and take such other actions as Collateral Agent shall reasonably
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Collateral Agent, for the
ratable benefit of the Lenders, in such property. If Borrower or any of its
Subsidiaries decides to register any copyrights or mask works in the United
States Copyright Office, Borrower or such Subsidiary shall: (x) provide
Collateral Agent and each Lender with at least fifteen (15) days


2



--------------------------------------------------------------------------------




prior written notice of Borrower’s or such Subsidiary’s intent to register such
copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto); (y)
execute an intellectual property security agreement and such other documents and
take such other actions as Collateral Agent may reasonably request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Collateral Agent, for the ratable benefit of the
Lenders, in the copyrights or mask works intended to be registered with the
United States Copyright Office; and (z) record such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the copyright or mask work application(s) with the United States
Copyright Office. Borrower or such Subsidiary shall promptly provide to
Collateral Agent and each Lender with evidence of the recording of the
intellectual property security agreement necessary for Collateral Agent to
perfect and maintain a first priority perfected security interest in such
property.”
2.4    Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement in their proper alphabetical
order as follows:
“IP Agreements” are those certain Intellectual Property Security Agreement
entered into by and between each Borrower and Collateral Agent dated as of March
7, 2017, as such may be amended, restated or modified from time to time.
“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, the IP Agreements, each Disbursement
Letter, each Loan Payment/Advance Request Form and any Bank Services Agreement,
any subordination agreements, any note, or notes or guaranties executed by
Borrower or any other Person, and any other present or future agreement entered
into by Borrower, any Guarantor or any other Person for the benefit of the
Lenders and Collateral Agent in connection with this Agreement; all as amended,
restated, or otherwise modified.
2.5    Section 13.1 (Definitions). The definition of Permitted Liens in Section
13.1 of the Loan Agreement is hereby amended to (i) delete the word “and” at the
end of clause (l), (ii) renumber clause (m) as clause (n) and (iii) insert a new
clause (n) that reads in its entirety as follows: “(n) Liens securing
Subordinated Debt; and”.
2.6    Exhibit A of the Loan Agreement hereby is replaced in its entirety with
Exhibit A attached hereto.
3.    Limitation of Amendment.
3.1    The amendments set forth in Section 2 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Collateral Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document.


3



--------------------------------------------------------------------------------




3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date) and shall remain in full force and effect.
4.    Representations and Warranties. Subject to Section 7 hereof, each Borrower
represents and warrants to Collateral Agent on and as of the date hereof as
follows:
4.1    (a) the representations and warranties contained in the Loan Documents
are true and correct in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement;
4.3    The organizational documents of Borrower delivered to Collateral Agent on
the Effective Date or, with respect to Parent, on the Second Amendment Effective
Date, are true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not (a) contravene any material law or regulation binding on or affecting
Borrower, (b) constitute an event of default under any material agreement
binding on Borrower, (c) contravene any order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) conflict with the organizational documents of
Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of each, enforceable against each in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.


4



--------------------------------------------------------------------------------




5.    Release by Borrower.
5.1    FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Collateral Agent and each Lender and their respective
present or former employees, officers, directors, agents, representatives,
attorneys, and each of them, from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs and expenses, actions
and causes of action, of every type, kind, nature, description or character
whatsoever, whether known or unknown, suspected or unsuspected, absolute or
contingent, arising out of or in any manner whatsoever connected with or related
to facts, circumstances, issues, controversies or claims existing or arising
from the beginning of time through and including the date of execution of this
Amendment solely to the extent such claims arise out of or are in any manner
whatsoever connected with or related to the Loan Documents, the Recitals hereto,
any instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing (collectively “Released Claims”).
5.2    In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)
5.3    By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.
5.4    This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.
5.5    Borrower hereby represents and warrants to Collateral Agent and the
Lenders, and Collateral Agent and the Lenders are relying thereon, as follows:


5



--------------------------------------------------------------------------------




(a)    Except as expressly stated in this Amendment, neither Collateral Agent,
the Lenders nor any agent, employee or representative of any of them has made
any statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.
(b)    Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
(c)    The terms of this Amendment are contractual and not a mere recital.
(d)    This Amendment has been carefully read by Borrower, the contents hereof
are known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.
(e)    Borrower represents and warrants that it is the sole and lawful owner of
all right, title and interest in and to every claim and every other matter which
it releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.
6.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8.    Conditions to Effectiveness. The parties agree that this Amendment shall
be deemed effective upon: (i) the due execution and delivery to Collateral Agent
and Lenders of this Amendment by each party hereto, (ii) due execution and
delivery to Collateral Agent and Lenders of the IP Agreements, (iii) the filing
of a UCC-3 Financing Statement for each Borrower, (iv) due execution and
delivery to Collateral Agent and Lenders of Officer’s Certificates, attached
hereto as Exhibit B-1 and Exhibit B-2, duly executed by the applicable Borrower
and (v) payment of all Lenders’ Expenses incurred through the date of this
Amendment and for which invoices have been provided to Borrower at least one
Business Day prior to the effective date of this Amendment, which may be debited
from any of Borrower’s accounts.
9.    Miscellaneous.


6



--------------------------------------------------------------------------------




9.1    This Amendment shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.
9.2    Each provision of this Amendment is severable from every other provision
in determining the enforceability of any provision.
10.    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.
[Signature page follows.]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


COLLATERAL AGENT
AND LENDER
 
BORROWER
 
 
 
 
 
 
 
 
 
OXFORD FINANCE LLC
 
MIRAMAR LABS, INC.
By:
/s/ Mark Davis
 
By:
/s/ R. Michael Kleine
Name:
Mark Davis
 
Name:
R. Michael Kleine
Title:
Vice President – Finance, Secretary & Treasurer
 
Title:
President & CEO





LENDER
 
BORROWER
 
 
 
 
 
 
 
 
 
SILICON VALLEY BANK
 
MIRAMAR TECHNOLOGIES, INC.
 
 
 
 
 
By:
/s/ Mark Davis
 
By:
/s/ R. Michael Kleine
Name:
Mark Davis
 
Name:
R. Michael Kleine
Title:
Vice President – Finance, Secretary & Treasurer
 
Title:
President & CEO





[Signature Page to Third Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------





EXHIBIT A
Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including Intellectual Property,
except as noted below), commercial tort claims, documents, instruments
(including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts and other Collateral Accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and All Borrower’s Books relating
to the foregoing, and any and all claims, rights and interests in any of the
above and all substitutions for, additions, attachments, accessories, accessions
and improvements to and replacements, products, proceeds and insurance proceeds
of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) any
“intent-to-use” application for registration of a trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act of an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
(ii) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Borrower demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code; and (iii) any license or
contract, in each case if the granting of a Lien in such license or contract is
prohibited by or would constitute a default under the agreement governing such
license or contract (but (A) only to the extent such prohibition is enforceable
under applicable law and (B) other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-408 or 9-409 (or any other
Section) of Division 9 of the Code); provided that upon the termination, lapsing
or expiration of any such prohibition, such license or contract, as applicable,
shall automatically be subject to the security interest granted in favor of
Collateral Agent hereunder and become part of the “Collateral”.





--------------------------------------------------------------------------------




EXHIBIT B-1
OFFICER’S CERTIFICATE
MIRAMAR LABS, INC.










--------------------------------------------------------------------------------




EXHIBIT B-2
OFFICER’S CERTIFICATE
MIRAMAR TECHNOLOGIES, INC.




